PER CURIAM.
After' conducting a hearing, the lower court concluded that Appellant violated three conditions of his probation. He only-challenges the sufficiency of the evidence supporting the Condition 5 violation. We affirm. See Bell v. State, 179 So.3d 349 (Fla. 5th DCA 2015). We acknowledge conflict with Queior v. State, 157 So.3d 370 (Fla. 2d DCA), review granted, 171 So.3d 120 (Fla.2015).
Appellant also challenges the imposition of Condition 30 in the probation1 order. Appellee correctly concedes error on this point. Witchard v. State, 68 So.3d 407, 410 (Fla. 4th DCA 2011). Accordingly, we strike Condition 30 from the probation order.
AFFIRMED; CONDITION 30 STRICKEN.
LAWSON, C.J., TORPY.and LAMBERT, JJ., concur.